IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                 DIVISION ONE
 In the Matter of the Personal Restraint
 Petition of:                                    No. 77174-4-I

 MICHAEL DEAN KOEHLER JR.,                       UNPUBLISHED OPINION

                     Petitioner.



      DWYER, J. — Michael Koehler Jr. filed this personal restraint petition

challenging the sentence imposed on him following a conviction of murder in the

first degree with a deadly weapon enhancement, a crime committed when he

was 17 years old. Koehler contends that recent developments in our Supreme

Court’s juvenile sentencing jurisprudence have rendered his sentence

unconstitutional. Because Koehler fails to establish actual and substantial

prejudice, we deny the petition.

                                           I

      Michael Koehler Jr. and his co-defendant Gregory Torres murdered

Melissa Marshall in Lake Fenwick Park in Kent. Marshall accompanied Koehler

and Torres to the park after agreeing to have sex with them in exchange for

drugs. At the park, Torres pointed a knife at Marshall’s chest and Koehler held a

knife to her throat. Torres ordered Marshall to take her clothes off, stabbed her

one time in the stomach, and raped her. Meanwhile, Koehler went through
No. 77174-4-I /2


Marshall’s clothing searching for money. Koehler smelled what he believed was

feces and stated as much, causing Torres to get off of Marshall. Marshall

attempted to run away, Koehler and Torres ran after Marshall, caught her and

stabbed her to death. During the course of the attack, Koehler said, “[t]his is fun,

so fun.” Marshall was stabbed more than 90 times.

       Koehler pleaded guilty as charged. The standard sentencing range for

Koehler was 264 to 344 months of incarceration, including a 24 month deadly

weapon enhancement. Koehler requested a low-end standard range sentence.

The State requested a mid-range sentence of 300 months. The trial court

determined that two aggravating factors were present, deliberate cruelty and

sexual motivation, and imposed an exceptional sentence of 380 months upon

Koehler.

                                           II

       Koehler contends that our Supreme Court’s decision in State v. Houston-

Sconiers, 188 Wn.2d 1, 391 P.3d 409 (2017), entitles him to resentencing. This

is so, he avers, because the sentencing judge did not fully consider the mitigating

qualities of youth. Because Koehler does not demonstrate actual and substantial

prejudice, he is not entitled to relief.

       “Relief by way of a collateral challenge to a conviction is extraordinary,

and the petitioner must meet a high standard before this court will disturb an

otherwise settled judgment.” In re Pers. Restraint of Coats, 173 Wn.2d 123, 132,

267 P.3d 324 (2011). A petitioner alleging constitutional error bears the

threshold burden of showing by a preponderance of the evidence that the




                                                2
No. 77174-4-I /3


petitioner was actually and substantially prejudiced by the alleged error. In re

Pers. Restraint of Meippen, 193 Wn.2d 310, 315, 440 P.3d 978 (2019). This

standard is met when “[b]ased on the record, it appears that more likely than not”

that the trial court “would have imposed a lower sentence had [it] understood that

the Eighth Amendment requires absolute discretion to impose any sentence

below the standard range based on youthful diminished culpability.” In re Pers.

Restraint of Ali, 196 Wn.2d 220, 244-45, 474 P.3d 507 (2020).

       Courts have “an affirmative duty to ensure that proper consideration is

given to the juvenile’s ‘chronological age and its hallmark features.’” State v.

Ramos, 187 Wn.2d 420, 443, 387 P.3d 650 (2017) (quoting Miller v. Alabama,

567 U.S. 460, 477, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012) (plurality opinion)).

These features include “the juvenile’s immaturity, impetuosity, and failure to

appreciate risks and consequences—the nature of the juvenile’s surrounding

environment and family circumstances, the extent of the juvenile’s participation in

the crime, the way familial and peer pressures may have affected him or her,

how youth impacted any legal defense, and any factors suggesting that the

juvenile might be successfully rehabilitated.” State v. Gilbert, 193 Wn.2d 169,

176, 438 P.3d 133 (2019) (citing Houston-Sconiers, 188 Wn.2d at 23).

       However, “age is not a per se mitigating factor automatically entitling every

youthful defendant to an exceptional sentence.” State v. O’Dell, 183 Wn.2d 680,

695, 358 P.3d 359 (2015). When sentencing juveniles in adult court, the court

retains its discretion to impose a standard range sentence. State v. Gregg, 196

Wn.2d 473, 478, 474 P.3d 539 (2020). The burden of proving youth as a




                                             3
No. 77174-4-I /4


mitigating factor lies with the defendant. Gregg, 196 Wn.2d at 478. “[W]hen

sentencing judges determine that youth is a mitigating factor and exercise their

broad discretion to fashion an appropriate sentence, such judges (1) must

explain the reasons for their determination and (2) those reasons must be

rationally related to evidence adduced at trial or presented at sentencing.” State

v. Rogers, 17 Wn. App. 2d 466, 480, 487 P.3d 177 (2021).

      At Koehler’s sentencing, defense counsel asked for a sentence at the low

end of the standard range, arguing that Koehler’s developmental deficits

combined with the impacts of drug use at the time of the crime were mitigating

circumstances. Koehler’s counsel also argued that he was influenced by his co-

defendant. Several witnesses testified that Koehler did not have a stable home

environment and that his father, who he was residing with at the time of the

crime, was an alcoholic who “had no supervision for him.” These witnesses

described Koehler as a “good kid,” a “loving, young teenage boy” and “just a

child.” Anthony Carreon, who described Koehler as “like a younger brother,”

explained:

              I don’t think these boys are monsters. I think they are just
      two teenagers that were led the wrong way and need some
      guidance in their life. And I think once this is all over and they
      come out of that, maybe they will find God, maybe they will find
      something that is going to put that—going to fill that hole and void
      in their life that is going to make them become stronger men and
      better people in society. . . .
              . . . [T]hey are still kids. They are not full grown men. They
      are still kids. They are still boys. Their mentalities are still children.
      They are still boys.

      The State requested a mid-range sentence of 300 months.




                                              4
No. 77174-4-I /5


      The sentencing judge appears to have been unmoved by the requests for

leniency. The judge made findings of deliberate cruelty and sexual motivation,

and sentenced Koehler to an exceptional sentence of 380 months. He

explained:

              I often hear people tell me at the time of sentencing, which is
      often the first day of reckoning for the individuals, that it was their
      age, it was drugs, it was a bad family circumstance that caused
      them to participate in particular types of conduct.
              Those factors can all be considered by the Court, and they
      have been taken into consideration. But, nonetheless, it does not
      eliminate the fact that we have a woman’s life that was brutally
      taken away from her on one given night because of the actions of
      only two people, and that is the two of you. . . .
              ....
              . . . [T]he defendant’s conduct during the commission of the
      current offense manifested deliberate cruelty to the victim. . . .
              ....
              . . . These deliberate acts took place over a period of time
      and distance sufficiently long to inflict extreme fear, pain and
      suffering on the part of the victim prior to her death.

      It is thus clear that the sentencing court heard and considered the

circumstances of Koehler’s youth, and determined that the egregious nature of

his crime outweighed those circumstances. There is nothing in our record to

suggest that the sentencing judge would have imposed a lesser sentence had

the judge been aware of his broad discretion to depart below the standard

sentencing range including the firearm enhancement. The sentencing court

certainly recognized its discretion to impose a lesser sentence than was

imposed, given that both the State and Koehler requested a lower sentence. The

sentencing court expressly recognized Koehler’s age as a “factor” in making its

sentencing determination. Nevertheless, the sentencing court chose to impose




                                            5
No. 77174-4-I /6


an exceptional sentence above the standard range because of the circumstances

of the offense.

       Although it is theoretically possible that the sentencing court would have

imposed a different sentence had it predicted the Houston-Sconiers decision,

“mere possibilities do not establish a prima facie showing of actual and

substantial prejudice.” Meippen, 193 Wn.2d at 317. Nothing in this record

indicates that this sentencing judge had any such inclination. Koehler does not

show that he was actually and substantially prejudiced by the claim of error he

raises. Accordingly, he does not meet the burden imposed upon him. As he

does not establish an entitlement to relief, the petition is denied.




WE CONCUR:




                                              6